Citation Nr: 0927276	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  07-07 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously-denied claim of entitlement to service 
connection for a perforated left eardrum.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1957 to August 1959.

Service connection for a perforated left eardrum was denied 
by the RO in a July 1986 rating decision, which the Veteran 
did not appeal.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas which denied the reopening of the 
claim of entitlement to service connection for a perforated 
left eardrum.  

In his March 2007 substantive appeal, the Veteran requested a 
personal hearing with a Veterans Law Judge.  The Veteran 
subsequently submitted a statement indicating that he no 
longer wished to attend a hearing.  The hearing request 
accordingly has been withdrawn.  See 38 C.F.R. § 20.702(e) 
(2008).


FINDINGS OF FACT

1.  In an unappealed July 1986 rating decision, the RO denied 
the Veteran's claim of entitlement to service connection for 
a perforated left eardrum.

2.  The evidence associated with the claims folder subsequent 
to the July 1986 RO rating decision is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial, and does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The July 1986 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2008).

2.  Since the July 1986 RO decision, new and material 
evidence has not been received which is sufficient to reopen 
the claim of entitlement to service connection for a 
perforated left eardrum.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a perforated left 
eardrum.  Implicit in his claim is the contention that new 
and material evidence which is sufficient to reopen the 
previously-denied claim has been received.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  

The Veterans Claims Assistance Act of 2000 (the VCAA)  

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

For claims to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify currently applies to the 
issue on appeal; the standard of review and duty to assist do 
not apply to the claim unless it is reopened.  See Holliday 
v. Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the Veteran was informed of the 
relevant law and regulations pertaining to his claim in a 
letter from the RO dated July 7, 2005 which specifically 
detailed the evidentiary requirements for service connection, 
including evidence of "a relationship between your current 
disability and an injury, disease, or event in military 
service."  

With respect to notice to the Veteran regarding new and 
material evidence, the Veteran was informed in the July 2005 
letter that "you were previously denied service connection 
for [a] perforated eardrum.  You were notified of the 
decision by letter.  The appeal period for that decision has 
expired and the decision is now final."  The letter notified 
the Veteran that evidence sufficient to reopen the Veteran's 
previously denied claim must be "new and material," closely 
mirroring the regulatory language of 38 C.F.R. § 3.156(a).  
Moreover, the July 2005 letter informed the Veteran as to the 
reason his claim was previously denied: "You claim was 
previously denied because this disability was not incurred in 
or aggravated by service."  As such, the Veteran was 
adequately advised of the bases for the previous denial to 
determine what evidence would be new and material to reopen 
the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
July 2005 VCAA letter, which advised him that VA would obtain 
all evidence kept by the VA and any other Federal agency, 
including VA facilities and service medical records.  He was 
also informed in the letter that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records that the he identified.  Included with the letter 
were copies of VA Form 21- 4142, Authorization and Consent to 
Release Information, for the Veteran to complete so that VA 
could obtain private records on his behalf.  The VCAA letter 
also informed the Veteran that for records he wished for VA 
to obtain on his behalf he must provide enough information 
about the records so that VA can request them from the person 
or agency that has them.  

The Veteran was specifically notified to describe or submit 
any additional evidence which he thought would support his 
claim.  "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  See the July 7, 2005 
letter at page 2.  This request complies with the "give us 
everything you've got" requirement contained in 38 C.F.R. 
§ 3.159 (b) in that the RO informed the Veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  [The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the veteran to provide any 
evidence in the veteran's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was not provided specific notice of the Dingess 
decision.  However, in this case, element (1) is not at 
issue, and the Veteran was provided appropriate notice as to 
elements (2) and (3) as detailed above.  Moreover, because 
the Veteran's claim is being denied, elements (4) and (5) are 
moot.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case.  Therefore, no further VCAA notice is necessary.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].
Duty to assist 

As was alluded to above, under the VCAA, VA's statutory duty 
to assist a claimant in the development of a previously 
finally denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  As noted in the Introduction, the Veteran withdrew 
his request for a personal hearing.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2008).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

The "old" evidence

As was noted in the Introduction, the Veteran served on 
active duty from August 1957 to August 1959.

The Veteran's service medical records are missing and were 
evidently destroyed in a July 1973 fire at the National 
Personnel Records Center in St. Louis, Missouri.

There is no pertinent medical evidence in the file until 
April 9, 1980.  A medical report indicated that the 
perforated eardrum initially occurred several years prior.  
The Veteran had noticed a decrease in his hearing since that 
time "and is quite desirous of having this repaired."   The 
perforated eardrum was surgically repaired on April 11, 1980. 

The July 1986 RO rating decision

In February 1986, the Veteran filed a claim for service 
connection for "perforated left eardrum, August 1957."

The July 1986 rating decision noted that the Veteran's 
service medical records were missing and presumed lost.  The 
rating decision noted that a perforated tympanic membrane was 
initially diagnosed in April 1980.

The Veteran was informed of the RO's decision and of his 
appeal rights via a letter from the RO dated July 23, 1986.  
He did not appeal.

In July 2005, the Veteran filed to reopen his claim.  
Evidence received since 1986 will be discussed below.

Analysis

The Veteran's prior claim of entitlement to service 
connection was denied in July 1986 in essence because the 
record at that time did not include evidence of an in-service 
disease or injury.  Hickson element (3), medical nexus, was 
also necessarily lacking.  The July 1986 RO decision was not 
appealed and therefore is final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2008).  

As explained above, the Veteran's claim for service 
connection for a perforated left eardrum may only be reopened 
if he submits new and material evidence.  See 38 U.S.C.A. § 
5108; see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  Therefore, the Board's inquiry will be directed 
to the question of whether any additionally submitted (i.e. 
after July 1986) evidence bears directly and substantially 
upon the specific matters under consideration, namely whether 
there is evidence of an in-service left ear injury or disease 
and medical evidence of a nexus between the claimed in-
service disease or injury and the Veteran's perforated left 
eardrum.

The evidence added to the Veteran's claims folder since the 
July 1986 rating decision consists of a copy of a service 
personnel record, private treatment records from Dr. C., 
updated VA outpatient treatment records, the Veteran's 
written statements, and an April 2005 statement from L.M.

The service personnel record lists the Veteran as a member of 
Battery E, 3d Battalion, Artillery Training Command in Fort 
Chaffee, Arkansas in October 1957.  This document, though not 
previously a part of the claims folder, is not material to 
the claim for a perforated left eardrum because it does not 
indicate that the Veteran experienced any ear problem or 
injury in service.

With the exception of one audiogram dated in April 1980, the 
private treatment records from Dr. C. were of record and 
considered by the RO in the July 1986 rating decision; 
accordingly the copies submitted by the Veteran in connection 
with the instant appeal are cumulative and redundant of the 
evidence of record in 1986 and are not "new."

Recent VA medical records and the April 1980 record from Dr. 
C. document the presence of a perforated left eardrum.  These 
records do not indicate whether the Veteran's left perforated 
eardrum is a result of an in-service disease or injury.  As 
such, these medical records are not material.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 
277, 280 (1994) [medical evidence that merely documents 
continued diagnosis and treatment of disease, without 
addressing the crucial matter of medical nexus, does not 
constitute new and material evidence].

The April 2005 statement from L.M. indicates that Mr. M. 
remembers the Veteran "getting his ear injured and 
perforated, September 15, 1957".  This statement, whose 
credibility is presumed per Justus, is new and material as to 
element (2), in-service injury.  

As discussed above, in order for the claim to be reopened 
there must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans, supra.  There still 
is of record no competent medical evidence which suggests 
that the perforated eardrum which was initially identified in 
1980 is related to the Veteran's military service. 

Also of record are the Veteran's own statements, to the 
effect that his current left ear problems are related to his 
military service, to include statements made to his treating 
clinicians.  Such evidence is cumulative and redundant of 
statements made prior to the July 1986 decision, see the 
report of T.S.L., M.D. dated March 1986, and accordingly it 
is not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 
(1992).  

Moreover, lay persons without medical training are not 
competent to opine on medical matters such as nexus opinions.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that laypersons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108." 

In short, the additionally added evidence does not serve to 
establish, or even suggest, that the Veteran's perforated 
left eardrum is medically related to his military service.  
The evidence submitted subsequent to the July 1986 denial of 
the Veteran's claim is therefore cumulative and redundant of 
the evidence of record at that time, and it therefore does 
not raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2008).  

Accordingly, new and material evidence has not been 
submitted, and the claim for entitlement to service 
connection for a left perforated eardrum is not reopened.  
The benefit sought on appeal remains denied.


Additional comment

As was discussed above, VA duty to assist does not attach 
until a claim is reopened.
The Board views its discussion above as sufficient to inform 
the Veteran of the element necessary to reopen his claim 
should he desire to do so in the future. 
See Graves v. Brown, 8 Vet. App. 522, 524 (1996).  In 
particular, it is incumbent upon him to submit to VA 
competent medical opinion evidence which specifically serves 
to link his perforated eardrum to his military service.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) [a 
veteran seeking disability benefits must establish a 
connection between the veteran's service and the claimed 
disability].


ORDER

The request to reopen the previously-denied claim of 
entitlement to service connection for a perforated left 
eardrum is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


